DETAILED ACTION

The Information Disclosure Statement(s) filed 07/13/2018 and 01/03/2020 have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9, 10, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 9, 2020.

Claim Rejections - 35 USC § 112
Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “optimum ice protection” in claims 4 and 14 is a relative term which renders the claim indefinite. The term “optimum ice protection” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term will be construed to mean “ice prevention and/or melting capability”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Duces et al. (US 20100193630 A1) in view of Hastings et al. (US Patent No. 5344696), and Krenz et al. (US 20130033246 A1).
Regarding claim 1, Duces teaches a method of operating a first generator to power an electric Wing Ice Protection System (eWIPS) (as depicted in Figure 4 the half-moon symbols connected to a plurality of the electrical buses are WIPS. The buses are supplied power by a plurality of generators) applying heat to flying surfaces of an aircraft (¶ [0011, 0164, and 0221] teaches that the WIPS provide a system of heating resistance elements which provide wing ice protection); comprising: during atmospheric conditions conducive to the formation of ice and when sufficient main generators are operative and providing power to a main aircraft electrical bus (Figure 4, buses AC-B and AC-Y), operating the first generator and providing a voltage to the eWIPS (as depicted in Figure 4 the half-moon symbols connected to a plurality of the electrical buses are WIPS. The buses are supplied power by a plurality of generators); and upon a failure of one or more main generators, operating the first multi-mode generator (¶ [0036] indicates that each generator is a variable frequency generator capable of operating at either 115 or 230 volts) in a fixed voltage mode and providing a predetermined fixed voltage to the main 
Regarding claim 2, Duces as modified by Hastings and Krenz teaches the invention discussed in claim 1, in addition to monitoring the presence of ice on the aircraft flying surfaces (this capability is discussed in the response to claim 1, and is well known in the art as established by Hastings); and wherein providing a variable voltage to the eWIPS comprises providing a first variable voltage to the eWIPS when atmospheric conditions conducive to the formation of ice but no ice is detected; and providing a second variable voltage, greater than the first variable voltage, to the eWIPS when ice is detected. (Col. 7, lines 
Regarding claim 3, Duces as modified by Hastings and Krenz teaches the invention discussed in claim 2. They fail to teach the second variable voltage as a maximum voltage output of the multi-mode generator. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to operate the WIPS at a maximum voltage output of the multi-mode generator, since it has been held that where the general conditions of a claim are disclosed in the prior art (the wild source generator, the WIPS, and the circuit), discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05. 
Regarding claim 4, Duces as modified by Hastings and Krenz teaches the invention discussed in claim 2, in addition to the first variable voltage is dynamically varied in response to the atmospheric conditions so as to provide optimum ice protection (This limitation is specifically discussed in the response to claim 2).
Regarding claim 5, Duces as modified by Hastings and Krenz teaches the invention discussed in claim 4, wherein the first or second variable voltages are substantially constant over an eWIPS monitoring duration (the voltages may be varied and controlled during the duration as noted in the response to claim 2), and wherein transitions between the first and second variable voltages, or between different values of the first variable voltages in successive eWIPS monitoring durations, are not instantaneous (Col. 7, lines 10-20 of Hastings further indicate that the WIPS may be administered by varying amount of time energy is delivered, and varying temperatures of the WIPS, in addition to the varied voltages mentioned in the responses to claims 2-5).

Regarding claim 7, Duces as modified by Hastings and Krenz teaches the invention discussed in claim 6, wherein the first multi-mode generator is an auxiliary power unit (this limitation was addressed in the responses to claims 1 and 6).
Regarding claim 8, Duces as modified by Hastings and Krenz teaches the invention discussed in claim 7, wherein the auxiliary power unit comprises a generator driven by a turbine during flight of the aircraft (¶ [0110] of Duces teaches that the auxiliary generation unit may be driven by an auxiliary power unit of the turbine engine type. ¶ [0020] of Duces also teaches a backup generator powered by an air-driven turbine).
Regarding claim 11,  Duces teaches an aircraft (abstract) comprising two wings (¶ [0011] of Duces teaches a heating element to prevent ice forming at the leading edge of the wings, which indicates there is a plurality of wings), a main aircraft electrical bus (Figure 4, buses AC-B and AC-Y), one or more main aircraft bus generators providing fixed voltage to the main aircraft electrical bus (Figure 4, buses AC-B and AC-Y are supplied by a plurality of generators), and an electric Wing Ice Protection System (eWIPS) configured to apply heat to flying surfaces of the aircraft (as seen in Figures 3 and 4 represented by the half-moon symbols. ¶ [0011, 0164, and 0221] teaches that the WIPS provide a system of heating resistance elements which provide wing ice protection), and upon a failure of one or more main generators, operating the first multi-mode generator (¶ [0036] indicates that each generator is a variable frequency generator capable of operating at either 115 or 230 volts) in a fixed voltage mode and providing a predetermined fixed voltage to the main aircraft electrical bus as backup power (Depicted in Figure 4, the APU generators, ASG, are connected to a circuit in which they can provide backup power to AC-B and AC-Y, while normally providing power to buses AC-G1 and AC-G2. ¶ [0020] indicates that 
Regarding claim 12, Duces as modified by Hastings and Krenz teaches the invention discussed in claim 11, in addition to icing sensors communicatively coupled to the processing circuitry and configured to detect the presence of ice on flying surfaces of the aircraft (this capability is discussed in the response to claims 1 and 11, and is well known in the art as established by Hastings); and wherein the first multi-mode generator is configured provide a variable voltage to the eWIPS by providing a first variable voltage to the eWIPS when the processing circuitry determines that atmospheric conditions are conducive to the formation of ice but no ice is detected; and providing a second variable voltage, greater than the first variable voltage, to the eWIPS when the processing circuitry determines that ice is detected (Col. 7, lines 30-39 of Hastings further teaches that the voltage in WIPS can be varied between 8-220 Volts in response to temperature measurements as related to temperatures desired. A microprocessor is used to establish voltages that need to be applied depending on the surface temperature of the grid prior to heating. Hasting further teaches in Col. 9, lines 17-26, that the WIPS was practically tested wherein a layer of ice was covering the WIPS with an initial temperature reading of -40°F. Within 3.5 minutes of using the WIPs with 20V applied, the ice was melted and the surface measured 40°F. This demonstrates the claim outlined with a first variable voltage of 0V, and a second variable voltage of 20V which is greater than the first)
Regarding claim 13, Duces as modified by Hastings and Krenz teaches the invention discussed in claim 12. They fail to teach the second variable voltage as a maximum voltage output of the multi-mode generator. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to operate the WIPS at a maximum voltage output of the multi-mode generator, since it has been held that where the general conditions of a claim are disclosed in the prior art (the wild source generator, the WIPS, and the circuit), discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05. 

Regarding claim 15, Duces as modified by Hastings and Krenz teaches the invention claimed and discussed in claim 12, wherein the first or second variable voltages are substantially constant over an eWIPS monitoring duration (the voltages may be varied and controlled during the duration as noted in the response to claims 1, 2, 11, and 12), and wherein transitions between the first and second variable voltages, or between different values of the first variable voltages in successive eWIPS monitoring durations, are not instantaneous (Col. 7, lines 10-20 of Hastings further indicate that the WIPS may be administered by varying amount of time energy is delivered, and varying temperatures of the WIPS, in addition to the varied voltages mentioned in the responses to claims 1, 2, 11, and 12).
Regarding claim 16, Duces as modified by Hastings and Krenz teaches the invention claimed and discussed in claim 11, wherein the first multi-mode generator provides power to part of a eWIPS on both of two wings of the aircraft (Duces power supply circuit connects a plurality of WIPS to the auxiliary power supply. As such, the wild-source generator when incorporated could provide power to WIPS on both the left and right sides of the fuselage as depicted in Figure 4).
Regarding claim 17, Duces as modified by Hastings and Krenz teaches the invention discussed in claim 11, wherein the first multi-mode generator is an auxiliary power unit (this limitation was addressed in the responses to claims 11 and 16).
Regarding claim 18, Duces as modified by Hastings and Krenz teaches the invention discussed in claim 17, wherein the auxiliary power unit comprises a generator driven by a turbine during flight of the aircraft. (¶ [0110] of Duces teaches that the auxiliary generation unit may be driven by an auxiliary power unit of the engine turbine type. ¶ [0020] of Duces also teaches a backup generator powered by an air-driven turbine). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Seger at al. (US 20130049366 A1)
Ribaraov et al. (US 20140319278 A1)
Kojori (US Patent No. 7112944 B1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas McFall/Primary Examiner, Art Unit 3644